Title: Isaac McPherson to Thomas Jefferson, 28 August 1813
From: McPherson, Isaac
To: Jefferson, Thomas


            Respected friend Baltimore 28th aug. 1813
            I duly reciev’d thy verry able letter of the 13th Ins, and have greatly to regret that the public had not been possessd of the views thou hast there taken of the subject, before the late trial of O Evans vs Saml Robinson in the circuit court at Baltimore—had it been the case, the result of that trial must have terminated the question between Evans and the public—perhaps there never was a trial conducted in any of the superior Courts of the u.s, where it was more evident to every person present, that the whole subject was wraped in obscurity, and from which the council for the defendant were wholy unable to draw it—though esteemed
			 sound Lawyers, they were not mechanicks, and the jury were mere merchants—I shall certainly hold myself bound, not to make any use of thy letter that can be the means of
			 giving inquietude to thyself, yet I deem it to be so clear, concise, and conclusive, upon the subject of the Elevators, that I must beg thy permission to make that
			 use of it, that its merits deserve, and which cannot fail to be so beneficial to the public—In the prosecution of
			 the trial and since, of Evans vs Robinson, several circumstances have transpired to induce me to believe, that so much merit was not due to Evans, as had been by common consent awarded him—Saml Strouds deposition proves that he Evans was not the first to apply the Elevator to raising of flour, and
			 Marshall and Strouds deposition proves that, an incomplete Hopper-boy was made and in use before Evans claimed to be the inventor of that machine—Lewis Evans deposition proves that Jonathan Ellicott was the first to apply the spiral screw to removing flour horizontally, by which the whole system is connected and, that Evans acknowleged himself not to have made that discovery—How much of the “improvement in manufactoring flour” is really owing to Oliver Evans will probably never be known, owing to the difficulty in procuring testimony from distant parts—he will certainly claim the merrit of having been usefull instrumental in combining several usefull inventions for that purpose; But as they were all seperate and complete machines, of themselves, I can never suppose that he would be
			 entitled to
			 recover under a pattent, for being the first person to let the public know, that they could all be employd in the same mill House!—It appears of importance in the investigation of this
			 subject,
			 that
			 we should know the time at which the Gentleman in Caroline County first invented and applyd the Elevator in his drill, if it was before
			 Evans obtained his patent from the State of Maryland in 1787 it would seem conclusive  that he had no right to the benefit of a patent under the Law, if thee can bring this to thy recollection, thee will oblige me by communicating it, or if not to advise me how to direct a
			 letter to him—Seeing the situation in which the public are placed, by the continuation of Evans patent,
			 with the influence of a
			 judicial decision in his favour, and the exorbitant damages allowd, it is found to be a verry embarrassing question to decide, as to what steps to recommend,
			 in the many Suits now depending for damages in the circuit court of Maryland—I have enclosed with the depositions of Strouds and
			 Marshalls a coppy of
			 a Letter written by Jonathan Ellicott to a member of the senate during the time the subject was under consideration by a committee of the Senate that body last winter—
            The verry frank and candid manner in with which thee treated my first communication, and a full persuasion that thou art desirous that no obstruction obstruction shall be thrown in the way of usefull manufacturs, is the only appology I can render for intruding on thy time and attention—
            With sentiments of great respect I am thy friendIsaac McPherson
          